Response to Arguments
Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive.
First in regards to claims 1, 10, 11, and 19, Applicant argues Geng (US Patent # 10,685,431) reference does not teach the limitation of “generate a second target image for further adjusting an orientation of the image capturing apparatus, by modifying the obtained captured image based on a difference between the first target image and the obtained captured image" (See Remarks, pg 8-10). The Examiner respectfully disagrees.  Specifically noting the Geng reference teaches the optical measurement system 100 determines 506 differences between expected and observed locations of features in the target images using the captured images. The determined differences are between the expected locations of features in the target image relative to observed locations of the features in the images of the distorted target image captured from exit pupil 208 after light from the target image passes through optics block 204. For example, the target image includes a pattern, such as a checkerboard pattern or an array of points, and features of the calibration image, such as the actual, ideal, or theoretical location of features, are compared to the observed location of those features captured (or observed) by the camera. Displacement between the observed locations of the features and the actual locations of the features is directly proportional to the gradient of the wavefront of light from the optics block 204. Displacements, or “tilts,” between one or more features or points in the distorted target image and in the target image are determined by comparing features of the distorted target image to the ideal or reference location of those features in target image for each camera position. Accordingly, the different camera positions allow determination of a wavefront, while providing a greater sensitivity and a greater field of view than a Shack-Hartmann sensor or other wavefront sensors. Thus, the difference between the expected and observed location of the features are used to reconstruct the wavefront of the light leaving the electronic display 202.  Applicant argues Geng pre-distorts the image to be displayed on the display 101 based on the distortion correction in order to eliminate the distortion of the image observed by the user, and does not modify the image, which was captured by the camera 110 and used to obtain the distortion correction. That is, Gen fails to disclose correcting the captured image, which was used for acquiring the correction amount (distortion correction of optical block 204), based on that acquired correction amount. In other words, the distortion as disclosed by Geng is not performed after the adjustment of an orientation of a camera and thus is not the adjustment of an orientation of a camera.  Examiner does not read distortion correction in the claim and when the correction needs to happen.  For this reason, the Examiner believes that Geng does teach the limitations of claim 1 and the rejection to the claim will be set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-13, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geng (US Patent # 10,685,431).
As to claim 1, Geng discloses an image processing apparatus comprising:
one or more memories (non-transitory, tangible computer readable storage medium, or any type of media suitable for storing electronic instructions) is configured to store instructions (electronic instructions) (Col. 14, line 41-Col. 15, line 26); and
one or more processors (controller 102) is configured to execute the instructions to (Col. 5, lines 35-40):
obtain a captured image (images of the target image from various positions) captured by the image capturing apparatus (camera 110) after an orientation adjustment (various positions) is performed by using a first target image (target image) generated based on a three-dimensional model (features) of a structure in an image capturing region (exit pupil 208) (Col. 8, line 64-Col. 9, line 23);
generate a second target image (images of the target image from various positions) for further adjusting an orientation (multiple positions) of the image capturing apparatus (110), by modifying the obtained captured image (first image captured) based on a difference (comparing features) between the first target image (target image) and the obtained captured image (captured images) (Col. 8, line 64-Col. 9, line 23). 
As to claim 2, Geng teaches wherein the second target image is generated by translating (translational motion (forward/back, up/down, left/right)), rotating (rotational motion (e.g., pitch, yaw, and roll)), or magnifying the obtained captured image (images of the target image from various positions), based on the difference (comparing features) between the first target image (target image) and the obtained captured image (captured images) (Col. 12, lines 15-35).
As to claim 3, Geng teaches the difference (determined differences) between the first target image (ideal or reference location of those features in target image) and the obtained captured image (distorted target image) is determined based on an image of a marker (pattern or set of features, such a checkerboard pattern, a barcode, and so forth) included in the first target image (target image) and the obtained captured image (captured images) or a structure (pattern or set of features, such a checkerboard pattern, a barcode, and so forth) included in the first target image (target image) (Col. 8, lines 45-51).
As to claim 4, Geng teaches wherein the first target image (target image) is an image generated based on the three-dimensional model of the structure in the image capturing region and a target position and orientation (various positions around exit pupil 208) of the image capturing apparatus (110) (Col. 8, lines 52-63).
As to claim 7, Geng teaches wherein the one or more memories (content store 108) store the second target image (target image from various positions) (Col. 6, lines 4-8 and Col. 8, line 64-Col. 9, line 23).
As to claim 8, Geng teaches wherein the one or more processors (102) further execute the instructions to cause a display device (head mounted display (HMD) 200) to perform a first display for displaying the first target image (target image) and the captured image (distorted target image) obtained from the image capturing apparatus (110), and a second display (200) for displaying the second target image (target image) and the captured image (distorted target image) obtained from the image capturing apparatus (110) (Col. 6, lines 9-30 and Col. 10, lines 40-49).
As to claim 9, Geng teaches wherein identification information (wavefront information) for identifying the image capturing apparatus (110) is applied to the obtained captured image (distorted target image), and the identification information (wavefront information) is applied to the second target image (target image) (Col. 9, lines 24-44).
As to claims 10 and 19, these claims differ from claim 1 only in that the claim 1 is an image processing apparatus claim whereas claims 10 and 19 are an image processing method claim, and a non-transitory computer-readable medium storing a program.  Thus claim 10 and 19 are analyzed as previously discussed with respect to claim 1 above.  
As to claim 11, Geng discloses an orientation adjustment system comprising:
one or more memories (non-transitory, tangible computer readable storage medium, or any type of media suitable for storing electronic instructions) configured to store instructions (electronic instructions) (Col. 14, line 41-Col. 15, line 26); and
one or more processors (controller 102) configured to execute the instructions to (Col. 5, lines 35-40):
obtain a first target image (target image) generated based on a three-dimensional model of a structure in an image capturing region (exit pupil 208) (Col. 8, line 64-Col. 9, line 23);
cause a display device (head mounted display (HMD) 200) to display an image for adjusting an orientation (x-y direction) of the image capturing apparatus (110) by using the first target image (target image) (Col. 8, lines 52-63);
obtain a captured image (images of the target image from various positions) captured by the image capturing apparatus (110) after an orientation adjustment (various positions) is performed by using the displayed image (Col. 8, line 64-Col. 9, line 23);
generate a second target image (images of the target image from various positions) for further adjusting an orientation (multiple positions) of the image capturing apparatus (110), by modifying the obtained captured image (first image captured) based on a difference (comparing features) between the first target image (target image) and the obtained captured image (captured images) (Col. 8, line 64-Col. 9, line 23); and
cause the display device (200) to display an image for further adjusting the orientation (x-y direction) of the image capturing apparatus (110) by using the second target image (target image) (Col. 8, line 52-Col. 9, line 23).
As to claim 12, Geng teaches wherein a compositing image of the first target image (target image) and the captured image (distorted target image) from the image capturing apparatus (110) is displayed (Col. 8, line 64-Col. 9, line 23).
As to claim 13, Geng teaches wherein the first target image (target image) is generated by generating a computer graphics image (pattern, such as a checkerboard pattern or an array of points) corresponding to a target orientation (x-y direction) of the image capturing apparatus (110) based on the three-dimensional model (features) (Col. 8, line 64-Col. 9, line 23).
As to claim 18, Geng teaches wherein a compositing image of the second target image first target image (target image) and the captured image (distorted target image) from the image capturing apparatus (110) is displayed (Col. 6, lines 9-30 and Col. 10, lines 40-49).

Allowable Subject Matter
Claims 5, 6, 14-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above.  Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply.  In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        10/18/2022